Citation Nr: 0306756	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wounds of the right leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Melba N. Rivera-Camacho, 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran

 




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO decision which denied the 
veteran's claim for an increased rating for residuals of 
shell fragment wounds of the right leg.  In February 2001, 
the Board remanded the veteran's claim to the RO for further 
evidentiary development. 


FINDINGS OF FACT

1.  The veteran's residuals of shell fragment wounds of the 
upper right leg include moderately severe damage to Muscle 
Group XVII, including moderate loss of muscle substance or 
deep fascia, diminished strength, and a large scar.

2.  The veteran's residuals of shell fragment wounds of the 
right mid-thigh include moderately severe damage to Muscle 
Group XIII, including moderate loss of muscle substance or 
deep fascia, diminished strength, and a large scar.

3.  The veteran's residuals of shell fragment wounds of the 
right calf include moderate damage to Muscle Group XI, 
including linear or relatively small scars, loss of muscle 
substance, and diminished strength. 

4.  The veteran has an asymptomatic scar of the right foot, 
with a retained foreign body of Muscle Group X.




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for damage to Muscle 
Groups XIII and XVII have been met prior to July 3, 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.73, 
Diagnostic Codes 5313, 5317 (1997).

2.  Effective July 3, 1997, the criteria have been met for a 
40 percent rating for damage to Muscle Group XVII combined 
with a 30 percent rating for Muscle Group XIII.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.55, 4.73, Diagnostic Codes 
5313, 5317 (2002).

3.  The criteria for a 20 percent rating for damage to Muscle 
Groups X and XI have been met.  38 C.F.R. § 1155 (West 1991); 
38 C.F.R. §§ 4.55, 4.73, Diagnostic Codes 5310, 5311; 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802, 7803, 7804, 7805 (effective August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Factual Background

The veteran served on active duty from November 1968 to 
November 1970.

In July 1969, the veteran sustained multiple shell fragment 
wounds to the right leg in a grenade explosion.  The wounds 
were debrided and his right leg wound was closed.  It was 
noted that there was no artery or nerve involvement.  A few 
days later, he underwent a skin graft.  The skin graft was 
taken from the right anterior thigh, and placed on the right 
posterior thigh.  On physical examination in October 1969, it 
was noted that he had multiple irregular wounds of the right 
lower leg, which had healed.  He was unable to completely 
dorsiflex his right foot because of pain of the tibialis 
anterior muscle, about the mid-calf.  The donor site of the 
right anterior thigh and the two large receptor sites were 
well-healed.  The veteran was noted to have a foreign body 
mass of the tibialis anterior muscle about the right mid-
thigh, and in September, he had the shrapnel removed.  It was 
noted his wound healed without incident.  He was placed on 
physical therapy and had an unremarkable course.  In October, 
he was fully ambulatory; he had full strength in both legs; 
and he was considered fit to return to full duty. 

On VA examination in 1971, it was noted that he had multiple 
scars all of which were well-healed, non-tender, and non-
adherent.  It was noted that he had no functional impairment 
of the legs. 

By an April 1971 RO decision, service connection was granted 
for shell fragment wound residuals of the right leg and a 10 
percent rating was assigned based on scar symptomatology.

An April 1976 VA X-ray study shows that the veteran had 
several metallic fragments overlying the right thigh, leg, 
and foot, which were probably embedded in the soft tissue.

An October 1997 VA examination report shows that the veteran 
indicated he had right leg swelling and pain.  He said his 
scars were not painful.  On examination, he had moderate 
tissue loss of the right posterior thigh muscle; and it was 
noted that his hamstring and gastrocnemius muscles had been 
penetrated.  With regard to his scars, one was located about 
the right posterior proximal area of the leg (upper right 
thigh), it was brown in color, tender to palpation, not 
inflamed or swollen, measured 10 by 10 centimeters in size, 
and was described as cosmetically disfiguring.  He had 
another scar of the posterior proximal aspect of the right 
leg (middle right thigh), it was brown in color, tender to 
palpation, measured 9 by 10 centimeters in size, was of an 
oval shape, and described as cosmetically disfiguring.  The 
aforementioned scar involved a big muscle hernia of the 
hamstring muscle; and it was noted there was a severe loss of 
the subcutaneous tissue and there was muscle atrophy.  On the 
right calf, he had two scars which were non-tender to 
palpation, non-inflamed, without ulceration, keloid tissue, 
or adhesions, and were not cosmetically disfiguring.  In sum, 
it was noted he had:  right leg scars (about the posterior 
aspect) which had adhesions; damage to the tendons of the 
hamstring muscles; and damage to the nerves with diminished 
pinprick of the scars.  He had normal muscle strength aside 
from his right dorsiflexor and extensor hallux longus 
muscles, which had muscle strength of 3/5, which was fair.  
He had full and complete range of motion of the right hip, 
knee, and ankle.  He had an impaired gait cycle and had to 
walk with a one point cane.  The diagnoses were:  amorphous 
metallic densities within the soft tissues of the 
posterolateral femur and proximal fibula by X-ray study of 
the right knee (May 15, 1997); residuals of a shell fragment 
wound of the right leg; and several bullet fragments 
projecting on the soft tissues of the right foot without 
evidence of bony involvement by X-ray (October 16, 1997). 

At a September 1998 RO hearing, the veteran reported that his 
right leg lacked strength and was chronically swollen and 
painful.  He said that he tended to put his weight on the 
left side as a result of problems on the right side, and used 
Canadian crutches.

A June 1999 VA muscles examination shows that the veteran 
reported he had no right leg pain, and he reported he had 
some numbness of the scars.  With regard to his activities of 
daily living, he said he had difficulty walking.  On 
examination, he had: 1) a scar of the right lateral thigh 
which was 12 centimeters by 1 to 8 centimeters, and square 
shaped; 2) a scar of the right hip which was 11 by 9 
centimeters and square shaped; 3) a scar of the lateral calf 
which was 9 by 1 centimeters and linear shaped; and 4) a scar 
of the right shin which was 20 by 1 centimeters wide and 
linear shaped.  There was a loss of subcutaneous tissue of 
the right hip and right lateral thigh scars.  It was noted 
that there was muscle herniation of all scars aside from the 
shin scar.  The scars were not sensitive or tender to 
palpation, and there were adhesions.  There was mild nerve 
damage, with diminished pinprick in the scar areas.  The 
right quadriceps, right hip, right gastrocnemius, and right 
tibilias anterior muscle groups were penetrated.  There was 
tendon damage to the right quadriceps and gastrocnemius 
muscles.  There was mild weakness of all muscles of right leg 
with muscle strength measuring 4/5.  He had normal range of 
motion with sufficient comfort, endurance, and strength to 
accomplish activities of daily living.  Range of motion 
studies of the hip revealed:  125 degrees of flexion; 30 
degrees of extension; 25 degrees of abduction; 25 degrees of 
adduction; 40 degrees of internal rotation; and 60 degrees of 
external rotation.  Range of motion studies of the right knee 
revealed 140 degrees of flexion and 0 degrees of extension.  
The diagnoses were metallic fragment bodies of the femur and 
fibula by X-ray, and shell fragment wounds to the right leg.

An April 2001 VA muscles examination report shows that the 
veteran complained of right leg pain while standing and 
walking, and he said that medication alleviated his pain.  
About once per month, he said, he had acute severe bouts of 
right leg pain which resulted in functional impairment.  
During such bouts, he said, he went to the doctor to get an 
injection.  At the exact time of the examination, he said, he 
had no shell fragment wound pain but had experienced moderate 
pain and tingling earlier that morning.  As a result of his 
right leg condition, he said, he could not play a variety of 
sports, run, walk quickly, or do any kind of physical 
exercise.  It was noted he had been unemployed since 1976 and 
had previously worked as a mailhandler.  

On examination, he had a skin graft which was 12 by 13 
centimeters in size and was located about the proximal aspect 
of the right buttock; the graft was brown in color, and 
square in shape.  He had another scar which was 13 by 8 
centimeters in size, located about the lateral aspect of the 
right thigh, was brown in color, and involved muscle 
herniation.  It was noted that both of the two scars 
(described above) were "severely cosmetically disfiguring."  
Additionally, it was noted that his big muscle herniation was 
reducible.  He had another scar which was small (4 by 2 
millimeters), brown, non-tender, with no adhesions or 
keloids, and located about the distal aspect of the right 
base of the buttock.  About the posterior thigh he had 2 
scars which were 2 by 2 centimeters in size and oval-shaped.  
It was noted he had a scar, located below the posterior 
thigh, which was 3 by 3 centimeters in size, oval-shaped, and 
well-healed.  He had a scar of the right calf about the 
posterolateral aspect which was 9 centimeters by 2 to 4 
millimeters in size, of a linear shape, non-tender to 
palpation, and was healed.  About the right distal leg on the 
calf, he had a horizontal scar which was 9 centimeters long 
and 2 millimeters to 3 centimeters wide, which was of a 
horizontal shape.  On the right shin, distal, on the front 
tibia, there was a well-healed scar which was 3 centimeters 
by 3 to 5 millimeters in size.  On the lateral foot, he had a 
fading scar 3 centimeters by 1 millimeters in size.  

The right gluteus maximus, the right lateral quadriceps, the 
hamstring, the gastrocnemius, the tibialis anterior, and the 
intrinsic muscles of the right foot had been penetrated.  
There was tissue loss of the scars located on the right 
gluteus (moderate loss) and right thigh (moderate loss).  All 
the scars were non-tender to palpation but had a loss of 
sensation.  The only scars that had adhesions were the right 
buttock and thigh scars.  There was tendon damage to the 
right gluteus maximus and right lateral quadriceps muscles.  
The rest of the tendons were healed.  There were metallic 
fragments on soft tissues of the right leg including ankle as 
seen on X-rays.  All the muscles of the right leg had mild 
weakness, graded 4 out of 5.  

Range of motion studies of the right hip revealed that 
flexion was 105 degrees; extension was 25 degrees; adduction 
was 20 degrees; and abduction was 20 degrees.  Internal and 
external rotation was 40 degrees.  Range of motion of the 
right knee revealed that flexion was 140 degrees and 
extension was 0 degrees.

The diagnoses was residuals of right leg shell fragment 
wounds.  It was noted that the veteran's claims folder, 
including his service medical records, had been reviewed 
carefully.  

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  Except as specifically noted, the new regulations 
are effective November 9, 2000.  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
November 1997 RO decision which denied his claim for a higher 
rating for residuals of a shell fragment wound of the right 
leg.  The veteran was issued a statement of the case (in 
September 1998) and supplemental statements of the case 
(SSOCs) (in July 1999 and November 2002).  The Board 
concludes that the RO decision, SOC, and SSOCs, and letters 
sent to the veteran over the years informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has met its duty to 
inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has requested all relevant records, 
including his VA medical records.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  Further, the veteran was afforded VA examinations in 
October 1997, June 1999, and April 2001.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

The SOC and SSOCs provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why the evidence on file did not support 
higher ratings for his residuals of shell fragment wounds of 
the right leg.  The veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155. 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Rating Criteria for Muscle Disabilities 

Under the governing regulation, 38 C.F.R. § 4.56, "slight" 
disability results from a simple wound of muscle without 
debridement, infection or effects of laceration.  The record 
must show a wound of slight severity or relatively brief 
treatment and return to duty, healing with good functional 
results, and no consistent complaint of the cardinal symptoms 
of muscle injury or painful residuals.  Objective findings 
should include minimum scar and slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
should be no significant impairment of function and no 
retained metallic fragments.  38 C.F.R. § 4.56.

"Moderate" disability results from through and through or 
deep penetrating wounds of relatively short track, without 
residuals of debridement or of prolonged infection.  The 
record must show hospitalization for treatment of a wound and 
consistent complaints from the first examination forward of 
one or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include evidence of 
linear or relatively small scars indicating the relatively 
short track of the missile through muscle tissue.  There 
should be signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 4.56.

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of a wound of a 
severe grade, as well as consistent complaints of the 
cardinal symptoms of muscle wounds and evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  Objective findings should include 
scar evidence of the missile track through important muscle 
groups.  There should be moderate loss of deep fascia, or 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles when compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should show positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56.

"Severe" disability results from through and through or deep 
penetrating wounds with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The record must show a history and 
complaints similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in track of the missile.  Palpation should demonstrate 
moderate or extensive loss of deep fascia or of muscle 
substance.  There may be soft or flabby muscles in the wound 
area, and the muscles may not swell or harden normally in 
contraction.  Tests of strength and endurance may show 
positive signs of severe impairment of function.  Adaptive 
contraction of opposing groups of muscles or adhesion of scar 
tissue to bone in an area where bone is usually protected by 
muscle is indication of severe disability.  38 C.F.R. § 4.56.

Diagnostic Code 5310 deals with Muscle Group X:  Function:  
Movements of forefoot and toes; propulsion thrust in walking.  
Intrinsic muscles of foot:  Plantar:  (1) Flexor digitorum 
brevis; (2) abductor hallucis; (3) abductor digiti minimi; 
(4) quadratus plantae; (5) lumbricales; (6) flexor hallucis 
bevis; (7) adductor hallucis; (8) flexor digiti minimi 
brevis; (9) dorsal and plantar interossei.  Other important 
plantar structures: plantar aponeurosis, long plantar and 
calcaneonavicular ligament, tendons of posterior tibial, 
peroneus longus, and long flexors of great and little toes.  
A 0 percent rating is warranted for slight damage; a 10 
percent rating is warranted for moderate damage; a 20 percent 
rating is warranted for moderately severe damage; and a 30 
percent rating is warranted for severe damage.  Dorsal: (1) 
extensor hallucis brevis; (2) extensor digitorum brevis.  
Other important dorsal structures: cruciate, crural, deltoid, 
and other ligaments; tendons of long extensors of toes and 
peronei muscles.  A 0 percent rating is warranted for slight 
disability. A 10 percent rating is warranted for a moderate 
or moderately severe disability.  A 20 percent rating is 
warranted for a severe disability.  Note: Minimum rating for 
through-and-through wounds of the foot-10. 

Diagnostic Code 5311 deals with Muscle Group XI.  Function:  
propulsion, plantar flexion of foot (1); stabilization of 
arch (2, 3); flexion of toes (4, 5); flexion of knee (6).  
Posterior and lateral crural muscles and muscles of the calf:  
(1) triceps surae (gastrocnemius and soleus);  (2) tibialis 
posterior;  (3) peroneus longus;  (4) peroneus brevis;  (5) 
flexor hallucis longus;  (6) flexor digitorum longus;  (7) 
poplitius; (8) plantaris.  A 30 percent evaluation is 
warranted for severe disability.  A 20 percent evaluation is 
warranted for moderately severe disability.  A 10 percent 
evaluation is warranted for moderate disability.  A 0 percent 
rating is warranted when the disability is only slight.

Diagnostic Code 5312 deals with Muscle Group XII.  Function: 
Dorsiflexion (1); extension of toes (2); stabilization of 
arch (3).  Anterior muscles of the leg: (1) tibialis 
anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; (4) peroneus tertius.  A slight disability 
is productive of a 0 percent rating.  A moderate disability 
is productive of a 10 percent rating.  A moderately severe 
disability is productive of a 20 percent rating.  A severe 
disability is productive of a 30 percent rating. 

Diagnostic Code 5313 deals with Muscle Group XIII.  Function: 
extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorious synchronizing simultaneous flexion of hip and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  Posterior thigh group, hamstring complex of 2-joint 
muscles: (1) biceps femoris (2) semimembranosus (3) 
semitendinosus.  A 40 percent rating is warranted when there 
is severe disability.  A 30 percent rating is warranted when 
there is moderately severe disability.  A 10 percent rating 
is warranted when there is moderate disability, and a 0 
percent rating when there is slight disability.

Diagnostic Code 5317 deals with Muscle Group XVII.  Function: 
extension of hip (1); abduction of thigh; elevation of 
opposite side of pelvis (2, 3); tension of fascia lata and 
iliotibal (Maissiat's) band, acting with XIV (6) in postural 
support of body steadying pelvis upon head of femur and 
condyles of femur on tibia (1).  Pelvis girdle group 2: (1) 
gluteus maximus, (2) gluteus medius, (3) gluteus minimus.  A 
50 percent rating is warranted when there is severe 
disability.  A 40 percent rating is warranted when there is 
moderately severe disability.  A 20 percent rating is 
warranted when there is moderate disability.  A 0 percent 
rating is warranted when there is slight disability. 

Diagnostic Code 5318 deals with Muscle Group XVIII.  
Function: Outward rotation of thigh and stabilization of hip 
joint.  Pelvic girdle group 3: (1) pyriformis; (2) gemellus 
(superior or inferior); (3) obturator (external or internal); 
(4) quadratus femoris.  A 0 percent rating is warranted for 
slight disability.  A 10 percent rating is warranted for 
moderate disability.  A 20 percent rating is warranted for a 
moderately severe disability.  A 30 percent rating is 
warranted for a severe disability.  

It is noted that the regulations for rating muscle injuries 
(38 C.F.R. § 4.55, 4.56, and 38 C.F.R. § 4.73) were revised 
effective July 3, 1997, while the veteran's claims were 
pending.  See 62 Fed. Reg. 30235-30240 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Scars

Prior to August 30, 2002, scars were evaluated as following:  
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be evaluated for 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater.  Note (1):  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002). 

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  (See § 4.68 of this part on the 
amputation rule.)  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002). 

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The Board recognizes that the 
veteran and his representative have not been afforded notice 
of the change in the regulations regarding how skin 
disabilities are to be evaluated; however, given the 
assignment of increased ratings (as discussed below), there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  



Functional Loss

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 require that the veteran's pain, swelling, 
weakness, and excess fatigability be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.

History

A review of the evidence shows that the veteran sustained 
multiple shell fragment wounds to the right leg in a grenade 
explosion in July 1969.  The service medical records do not 
reveal any artery or nerve involvement.  His wounds were 
debrided, and he underwent skin grafts.  The graft was taken 
from the right mid-thigh and placed on the right upper thigh.  
In September 1969, he underwent removal of foreign bodies 
about the right mid-thigh.  Thereafter, he underwent physical 
therapy and had an unremarkable course.  His scars were 
deemed well-healed.  At the time of hospital discharge, he 
was fully ambulatory, had full strength of the legs, and was 
considered fit to return to full duty.  

On VA examination in 1971, it was noted that he had no 
functional impairment of the right leg, and his scars were 
described as well-healed, non-tender, and non-adherent.  By 
an April 1971 RO decision, the veteran was granted service 
connection for residuals of shell fragment wounds of the 
right leg, and such was rated 10 percent disabling based on 
scar symtomatology.  This rating has since not been 
increased.  In 1997, the veteran filed for an increased 
rating for residuals of shell fragment wounds to the right 
leg. 

Right Upper Thigh

The veteran underwent a VA examination in October 1997.  He 
complained of right leg swelling and pain.  On objective 
examination, it was noted there was penetration of the right 
hip and hamstring muscles, with moderate tissue loss of the 
right posterior thigh muscle.  He had normal muscle strength 
and full and complete range of motion of the right hip.  It 
was also noted he had an impaired gait cycle and had to walk 
with a one point cane.  His scar measured 10 by 10 
centimeters, was brown in color, square in shape, tender to 
palpation, and was described as cosmetically disfiguring.  
The diagnoses included amorphous metallic densitities within 
the soft tissues of the posterolateral femur and residuals of 
shell fragment wounds of the right leg.  

On VA examination in June 1999, the veteran complained of 
right leg pain and difficulty in walking.  On objective 
evaluation, it was noted that there was muscle penetration of 
the right hip and quadriceps muscles with loss of 
subcutaneous tissue of the right hip scar and tendon damage.  
There was mild weakness of the muscles (4/5), and normal 
range of motion.  The diagnoses included metallic fragment 
bodies of the femur by X-ray.  

On VA examination in April 2001, the veteran said he had 
acute bouts of severe right leg pain which resulted in 
functional impairment about once per month.  It was 
objectively noted that his right gluteus maximus muscle had 
been penetrated, and there was tendon damage.  He had a 12 by 
13 centimeter scar which was located about the proximal 
aspect of the right buttock.  The graft was brown in color, 
square in shape, and was described as severely cosmetically 
disfiguring.  There was moderate tissue loss of the scar.  
There was no tenderness of the scar but some loss of 
sensation.  The diagnoses included right leg shell fragment 
wounds.  

The Board concludes that the veteran's residuals of shell 
fragment wounds of the upper right leg include moderately 
severe damage to Muscle Group XVII, which would be productive 
of a 40 percent rating if separately rated.  38 C.F.R. 
§ 4.73, Diagnostic Code 5317.  It is noted that the veteran 
has consistently complained of the cardinal symptoms of 
muscle wounds, including pain and loss of strength.  
Objective findings reveal scar evidence of the missile track 
through important muscle groups, and it has been noted that 
there is moderate loss of deep fascia, or moderate loss of 
muscle substance.  38 C.F.R. § 4.56. 

There is no evidence of a severe disability of Muscle Group 
XVII, which would be productive of a 50 percent rating.  
While the veteran's wound of the upper right thigh was deep, 
it did not involve extensive debridement, prolonged 
infection, and sloughing of soft parts.  The wound did not 
involve wide damage to the muscle group.  Palpation does not 
demonstrate extensive loss of deep fascia or of muscle 
substance.  Tests of strength show mild to fair strength; 
there is no evidence of positive signs of severe impairment 
of function.  Further, there is no evidence of adaptive 
contraction of opposing groups of muscles or adhesion of scar 
tissue to bone.  38 C.F.R. § 4.56.

Right Mid Thigh

When examined by VA in October 1997, it was noted that the 
veteran had moderate tissue loss and tendon damage of the 
right posterior thigh muscle, with penetration of the 
hamstrings.  It was noted that there was a big muscle hernia 
of the hamstring muscle, severe loss of the subcutaneous 
tissue at the scar, and muscle atrophy.  His scar measured 9 
by 10 centimeters, was brown in color, oval in shape, tender 
to palpation, and described as cosmetically disfiguring.  He 
had normal muscle strength.  The diagnoses included amorphous 
metallic densities within the soft tissues of the 
posterolateral femur. 

On VA examination in June 1999, it was noted the veteran had 
loss of the subcutaneous tissue of the right lateral thigh as 
well as tendon damage.  It was noted he had mild weakness of 
the muscles (4/5).  The scar was described as 12 centimeters 
by 1 to 8 centimeters in size, with muscle herniation and 
mild nerve damage.  He had normal range of motion.  The 
diagnoses included metallic fragment bodies of the femur.	

On VA examination in April 2001, it was noted that the 
veteran's right lateral quadriceps and hamstring muscles had 
been penetrated, and there was tendon damage with moderate 
tissue loss at the scar.  There was mild weakness of the 
right leg muscles (4/5).  In addition, the scar was non-
tender, lacked sensation, contained muscle herniation and 
adhesions, and was described as severely cosmetically 
disfiguring.  The diagnoses were residuals of right leg shell 
fragment wounds. 

The Board concludes that the veteran has moderately severe 
damage to Muscle Group XIII, which would be productive of a 
30 percent rating if separately rated.  38 C.F.R. § 4.73, 
Diagnostic Code 5313.  It is noted that the veteran has 
consistently complained of the cardinal symptoms of muscle 
wounds, including pain and loss of strength.  Objective 
findings reveal the missile track through important muscle 
groups.  Notably, there is objective evidence of moderate 
loss of muscle substance.  38 C.F.R. § 4.56. 

There is no evidence of severe disability of Muscle Group 
XIII, which would be productive of a 40 percent rating.  
While the veteran's wound was deep, and it did not involve 
extensive debridement, prolonged infection. and sloughing of 
soft parts.  The wound did not involve wide damage to the 
muscle group.  Palpation does not demonstrate extensive loss 
of deep fascia or of muscle substance.  Tests of strength 
show mild to fair strength; there is no evidence of positive 
signs of severe impairment of function.  Finally, there is no 
evidence of adaptive contraction of opposing groups of 
muscles or adhesion of scar tissue to bone.  38 C.F.R. 
§ 4.56.



Right Lower Leg

A review of the record, including service medical records, 
shows that the veteran not only sustained shell fragment 
wounds to the upper and mid right thigh but also to the right 
lower leg.  In fact, at the time of his initial treatment, in 
1969, it was noted he had multiple irregular wound of the 
right lower leg.  More recent medical evidence including an 
October 1997 VA examination report shows that there was 
penetration of the right gastrocnemius and anterior tibialis 
muscles.  There was fair muscle strength (3/5) of the right 
dorsiflexor and extensor hallux longus muscles.  It was also 
noted that he had an impaired gait and used a one point cane.  

On VA examination in June 1999, it was noted that there was 
penetration of the gastrocnemius muscle.  He had scars of the 
lateral calf and right shin, which were linear shaped.  The 
scars were not sensitive or tender to palpation, and were 
without adhesions.  The diagnoses included metallic fragment 
bodies of the fibula, by X-ray. 

On VA examination in April 2001, it was noted that there was 
penetration of the gastrocnemius and tibial anterior muscles.  
The scars of the right calf were described as linear in 
shape.  He had mild weakness of the right leg muscles.  The 
diagnoses included right leg shell fragment wounds. 

In sum, it is noted that the evidence shows moderate damage 
to Muscle Group XI, which would be evaluated as 10 percent 
disabling, if separately rated.  38 C.F.R. § 4.73, Diagnostic 
Code 5311.  The veteran has a penetrating wound of the right 
calf, with complaints including fatigue and fatigue-pain.  
Objective findings include linear or relatively small scars 
indicating the relatively short track of the missile through 
muscle tissue.  In addition, there is some evidence of 
weakness or fatigue on strength testing.  38 C.F.R. § 4.56.

The veteran's damage to Muscle Group XI is not moderately 
severe, which would be productive of a 20 percent rating.  
From a historical perspective, there is no evidence that he 
experienced prolonged infection, sloughing of soft parts, or 
intermuscular cicatrization.  The record does not reveal 
evidence of moderate loss of deep fascia, or moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles when compared with the sound side.  Strength 
testing does not show positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56.  

Right Foot

A review of the medical evidence, including the October 1997 
VA examination report, shows that the veteran had several 
fragments of the right foot without bony involvement.  An 
April 2001 VA examination report noted that he had a fading 
scar of the right foot which measured 3 centimeters by 1 
millimeters.

In sum, it is noted that while the veteran sustained shell 
fragment wound injury to his right foot, he does not have any 
significant symptomatology of such.  However, it does appear 
that there is a retained foreign body within the muscle.  As 
such, the Board concludes that there is moderate damage of 
Muscle Group X, which would be productive of a 10 percent 
rating, if separately rated.  38 C.F.R. § 4.73, Diagnostic 
Code 5310.  In reaching this determination, the Board notes 
that the record is not clearly establish whether the retained 
foreign body is in muscle or other tissue.  However, the 
Board shall not remand and shall resolve the doubt in the 
veteran's favor. 

Combined Evaluations

As noted above, the regulations pertaining to muscle 
disabilities were revised in July 1997.  In particular, 
revisions were made to 38 C.F.R. § 4.55, which regard 
combined ratings. 

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. 
§ 4.55 (1997 and 2002).
Under the old regulations, muscle injuries in the same 
anatomical region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot will not be combined, but instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (prior to July 3, 1997). 

Under the old regulations, muscle injuries in the same 
anatomical region, i.e., (1) shoulder girdle and arm, (2) 
forearm and hand, (3) pelvic girdle and thigh, (4) leg and 
foot will not be combined, but instead, the rating for the 
major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (prior to July 3, 1997). 

Under the newly amended regulations, for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (effective as of July 3, 1997).

The Board has separately identified the degree of each muscle 
group.  However, special rules apply to the method of 
establishing the combined impairment.  The regulations 
changed in 1997, as noted above.  To the extent that there 
was a change affecting the injury of the calf and foot, 
neither version is more favorable to the veteran as each 
method of combination results in a 20 percent evaluation.  
Karnas.  However, under the new criteria, the combination of 
injury to Muscle Groups XVII and XIII (right upper and mid 
leg) are no longer elevated.  Rather, the evaluations are 
combined, not to exceed the rating for ankylosis of the 
joint.  This method of evaluation is effective no earlier 
than the date of the regulatory change.  In other words, a 50 
percent rating is granted for shell fragment wounds of the 
upper and mid-right leg with damage to Muscle Groups XIII and 
XVII, prior to July 3, 1997; and a 40 percent rating for 
Muscle Group XVII is combined with a 30 percent evaluation 
for Muscle Group XIII, and is assigned as of July 3, 1997.

All claims

The Board did not rate the veteran's residuals of shell 
fragment wounds of the right leg under the diagnostic codes 
pertaining to muscle damage and scars or nerve damage because 
doing so would be pyramiding (awarding two ratings based on 
the same disabling manifestations), which is prohibited by 
the rating schedule.  38 C.F.R. § 4.14.  In this regard, it 
is noted that the criteria listed for muscle damage 
contemplates scarring.  Further, a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  In this regard, it is noted that any 
numbness of the scars was considered in the veteran's rating 
for muscle damage. 

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  His service-connected residuals of shell 
fragment wounds of	 the right leg may well cause some 
impairment in his daily activities, but there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
shell fragment wounds.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

A 50 percent rating is granted for shell fragment wounds of 
the upper and mid-right leg with damage to Muscle Groups XIII 
and XVII, prior to July 3, 1997.

A 40 percent rating is granted for shell fragment wounds of 
the upper and mid-right leg with damage to Muscle Group XVII 
and is combined with a 30 percent rating for Muscle Group 
XIII is assigned as of July 3, 1997.

A 20 percent rating is granted for shell fragment wound of 
the right calf and foot, with damage to Muscle Groups X and 
XI.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

